Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered May 1, 2006 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that the children are abused, placed respondent Frank C. under the supervision of petitioner, ordered him to comply with the terms and conditions specified in the order of protection, and placed the children in the custody of petitioner.
*1063It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present—Smith, J.P., Lunn, Peradotto, Green and Pine, JJ.